10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

UNITED STATES DISTRICT COURT W. D. OF WASHINGTON AT TACOMA

UNITED STATES OF yAMERICA,

Plaintiff, Case No. CR18-5579RBL-04
v. DETENTION ORDER
(After Argument)
JUAN AVILES BERRELLEZA,
Defendant.

 

THE COURT, having conducted a detention hearing pursuant to 18 U.S.C. §3142, finds that no condition or combination of
conditions which defendant can meet will reasonably assure the appearance of the defendant as required and/or the safety of any other
person and the community.

This finding is based on 1) the nature and circumstances of the offense(s) charged, including whether the offense is a crime of
violence or involves a narcotic drug; 2) the weight of the evidence against the person; 3) the history and characteristics of the person
including those set forth in 18 U.S.C. § 3142(g)(3)(A)(B); and 4) the nature and seriousness of the danger release would impose to any
person or the community.

Findings of Fact/ Statement of Reasons for Detention

Presumptive Reasons/Unrebutted:

( ) Conviction of a Federal offense involving a crime of violence. 18 U.S.C.§3142(f)(A)

( ) Potential maximum sentence of life imprisonment or death. 18 U.S.C.§3142(f)(B)

(X) Potential maximum sentence of 10+ years as prescribed in the Controlled Substances Act (21 U.S.C.§80l et seq.), the
Controlled Substances Import and Export Act (21 U.S.C.§951 et seq.) Or the Maritime Drug Law Enforcement Act (46
U.S.C. App. 1901 et seq.)

Safety Reasons:

(X) Court has concerns as to the defendant’s drug use as well as the quantity of drugs possessed at the time of the incident.

( ) Defendant was on bond on other charges at time of alleged occurrences herein.
( ) Defendant has allegedly used more than one identification of another.
( ) History of failure to comply with Court orders and terms of supervision.

Flight Risk/Ap_pearance Reasons:
(X) Defendant’s has ties to Mexico - common law wife and child reside there.

(X) Since 2015, the defendant has lived in five different residences and held four different jobs.
(X) Defendant is an undocumented alien.

0rder of Detention (without prejudice to review)

> The defendant shall be committed to the custody of the Attorney General for confinement in a corrections facility separate,
to the extent practicable, from persons awaiting or serving sentences or being held in custody pending appeal.

> The defendant shall be afforded reasonable opportunity for private consultation with counsel.

> The defendant shall on order of a court of the United States or on request of an attorney for the Government, be delivered to

a United States marshal for the purpose of an appearance in connection with a court proceeding.
January 18, 2019. .

V/L//LZS

j . Richard Cre'atura
United States Magistrate Judge

DETENTION ORDER
Page - 1

 

 

